[Cite as State v. White, 2020-Ohio-5544.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 28338
                                                  :
 v.                                               :   Trial Court Case No. 2018-CR-1300
                                                  :
 DALAQUONE L. WHITE                               :   (Criminal Appeal from
                                                  :    Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                            OPINION

                           Rendered on the 4th day of December, 2020.

                                             ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. No. 0069384,
Montgomery County Prosecutor’s Office, Appellate Division, Montgomery County Courts
Building, 301 West Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

STEVEN H. ECKSTEIN, Atty. Reg. No. 0037253, 1208 Bramble Avenue, Washington
Court House, Ohio 43160
      Attorney for Defendant-Appellant

                                            .............

FROELICH, J.
                                                                                        -2-




      {¶ 1} Dalaquone L. White was convicted after a bench trial in the Montgomery

County Court of Common Pleas of aggravated possession of drugs, a felony of the

second degree. The trial court sentenced him to a mandatory term of three years in

prison, to be served consecutively to his sentence in another Montgomery County case.

      {¶ 2} For the following reasons, the trial court’s judgment will be affirmed.

                                 I. Procedural History

      {¶ 3} On March 31, 2018, during a traffic stop, a Dayton police officer located drugs

in the locked glove compartment of a vehicle that White was driving. White was arrested

for drug possession, and on April 27, 2018, a grand jury indicted him for aggravated

possession of drugs (methamphetamine) in an amount equal to or exceeding five times

the bulk amount, but less than 50 times the bulk amount, a felony of the second degree.

White was served with the indictment at the Montgomery County Jail. He pled not guilty

to the charge.

      {¶ 4} The trial court set a scheduling conference for May 21, 2018. At White’s

counsel’s request, that conference was rescheduled for June 4, 2018. On June 5, 2018,

presumably based on a representation that a motion to suppress would be filed, the trial

court scheduled a suppression hearing for June 25, 2018.

      {¶ 5} White filed a motion to suppress on June 18, 2018, seeking the suppression

of all evidence flowing from the warrantless stop of the vehicle and all statements made

by White. White claimed that the officers lacked a reasonable articulable suspicion to

stop his vehicle, that the warrantless search of the vehicle was unlawful, and that his

arrest was not supported by probable cause. He further claimed that any statements he
                                                                                        -3-


made were not voluntary and were made without the benefit of counsel, and that he did

not knowingly, intelligently, and voluntarily waive his Miranda rights. The suppression

hearing was rescheduled for August 6, 2018; it is unclear who requested this continuance.

The hearing again was rescheduled, at the request of the State, to August 31, 2018, due

to witness unavailability.

       {¶ 6} The suppression hearing proceeded on August 31, as scheduled. At that

time, White withdrew the portion of his motion related to any statements that he had made.

On October 18, 2018, the trial court overruled the motion to suppress.          The court

concluded that the officer had a sufficient basis to conduct a traffic stop due to White’s

possible failure to use a turn signal, that the officers had probable cause to arrest White

for operating a motor vehicle without a valid license, and that officers lawfully conducted

an inventory search of the vehicle in accordance with the Dayton Police Department

General Order 3.02-6 (tow policy). The court further concluded that the inventory search

was not a mere pretext for an evidentiary search.

       {¶ 7} On October 29, 2018, the trial court held a scheduling conference at which

time White informed the court that he wished to waive his right to a jury trial. The trial

court asked White if he understood that, at a bench trial, the court would make both the

findings of fact and apply the law to those facts and determine whether he was guilty.

The court also asked if he understood that, with a jury, he had the right to have twelve

people consider the facts and they would have to reach a unanimous decision. White

stated that he understood and wanted to waive his right to a jury trial. White signed a

jury waiver form. The court scheduled a bench trial for January 22, 2019.

       {¶ 8} The court and parties met for a final pretrial conference on January 14. The
                                                                                            -4-


trial was rescheduled for January 24. The State’s evidence at trial consisted of the

testimony of Dayton Police Officers Taylor Gianangeli, Cody Lindsey, and Joshua Erwin,

plus exhibits. At the conclusion of the trial, the trial court found White guilty as charged.

The trial court ordered a presentence investigation.

       {¶ 9} White appeared for sentencing on February 19, 2019. The court imposed

36 months in prison, to be served consecutively to his sentence in Montgomery C.P. No.

2017-CR-288.     The court notified White that he would be subject to three years of

postrelease control and of the consequences of violating postrelease control. The court

determined that White was not eligible for intensive program prison or shock

incarceration. The court further determined that White was entitled to 242 days of jail

time credit. The court waived court costs.

       {¶ 10} White appeals from his conviction.

                               II. Anders Appeal Standard

       {¶ 11} White’s initial appellate counsel filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). We informed White that his

attorney had filed an Anders brief on his behalf and granted him 60 days from that date

to file a pro se brief. White subsequently filed a pro se brief, raising claims that the

State’s evidence was insufficient, that his conviction was against the manifest weight of

the evidence, and that his trial counsel rendered ineffective assistance at trial.

       {¶ 12} Upon our initial review, we noticed that a transcript of the October 29, 2018

hearing had not been filed, and we found a non-frivolous issue related to White’s waiver

of his right to a jury trial. We appointed new counsel for White.

       {¶ 13} White’s current appellate counsel supplemented the record with the
                                                                                        -5-


transcripts of the October 29, 2018 scheduling conference and the January 14, 2019

pretrial conference. He has filed a second Anders brief and a request to withdraw.

Counsel noted potential assignments of error related to the trial court’s denial of White’s

motion to suppress and whether White’s conviction was based on insufficient evidence

and against the manifest weight of evidence.

       {¶ 14} Pursuant to Anders, we must determine, “after a full examination of all the

proceedings,” whether the appeal is “wholly frivolous.” Anders at 744; Penson v. Ohio,

488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988). An issue is not frivolous merely

because the prosecution can be expected to present a strong argument in reply. State

v. Pullen, 2d Dist. Montgomery No. 19232, 2002-Ohio-6788, ¶ 4. Rather, a frivolous

appeal is one that presents issues lacking arguable merit, which means that, “on the facts

and law involved, no responsible contention can be made that it offers a basis for

reversal.” State v. Marbury, 2d Dist. Montgomery No. 19226, 2003-Ohio-3242, ¶ 8, citing

Pullen at ¶ 4. If we find that any issue — whether presented by appellate counsel,

presented by the defendant, or found through an independent analysis — is not wholly

frivolous, we must appoint different appellate counsel to represent the defendant. Id. at

¶ 7.

                                 II. Motion to Suppress

       {¶ 15} Appellate counsel’s second proposed assignment of error states that the

trial court erred when it overruled White’s motion to suppress the methamphetamine. He

raises that the vehicle White was driving stopped in a legal parking space and the officers

could have decided to leave the vehicle there rather than towing it.

       {¶ 16} In ruling on a motion to suppress, the trial court “assumes the role of the
                                                                                            -6-


trier of fact, and, as such, is in the best position to resolve questions of fact and evaluate

the credibility of the witnesses.” State v. Retherford, 93 Ohio App. 3d 586, 592, 639
N.E.2d 498 (2d Dist.1994); State v. Knisley, 2d Dist. Montgomery No. 22897, 2010-Ohio-

116, ¶ 30. Accordingly, when we review suppression decisions, we must accept the trial

court’s findings of fact if they are supported by competent, credible evidence. Retherford

at 592. “Accepting those facts as true, we must independently determine as a matter of

law, without deference to the trial court’s conclusion, whether they meet the applicable

legal standard.” Id.

       {¶ 17} The State’s evidence at the suppression hearing consisted of the testimony

of Officers Gianangeli and Lindsey, the cruiser videos from Gianagelli’s and Erwin’s

cruisers, a Google map of the area at issue, and the Dayton Police Department’s tow

policy. White presented no witnesses or exhibits. The State’s evidence established the

following facts.

       {¶ 18} Officers Gianangeli, Lindsey, and Erwin graduated together from the

Dayton Police Academy on August 31, 2017.

       {¶ 19} On March 31, 2018, Officer Lindsey was driving southbound on James H.

McGee Boulevard, approaching the Marathon gas station near the intersection with West

First Street, when he saw a vehicle do a “burn out” (i.e., squeal its tires) in the parking lot

and exit the gas station. Officer Lindsey testified that this conduct constituted a traffic

violation. Lindsey turned into the gas station to follow the vehicle and saw the vehicle

turn right onto Clemmer Street without signaling. Officer Lindsey called for back-up and

initiated a traffic stop of the vehicle for the turn signal violation.

       {¶ 20} Officer Lindsey approached the vehicle on the passenger side.               The
                                                                                      -7-


vehicle had two occupants: White in the driver’s seat and a woman in the front

passenger’s seat. As Lindsey approached the vehicle, White “leaned over locking the

glove box on the passenger side.” Officer Lindsey knocked on the window, made contact

with White, and told White that he had been stopped for failure to signal. Lindsey asked

if White had a driver’s license on his person and at all; White responded “no” to both

questions.

      {¶ 21} Officer Erwin arrived and approached the driver’s side of the vehicle.

Officer Lindsey asked White to exit the vehicle. Officer Lindsey placed White in the back

seat of his cruiser while he obtained White’s information and wrote a citation. Officer

Lindsey ran White’s name and Social Security number through LEADS and learned that

White was driving on a suspended driver’s license. Officer Lindsey asked White if he

could search the vehicle, and White said, “No.”

      {¶ 22} Officer Erwin spoke with the passenger and obtained her information.

Officer Lindsey then ran the passenger’s information. He learned that she had an arrest

warrant for theft.   Officer Erwin confirmed with dispatch that the warrant was valid.

Because the passenger was going to be arrested on the warrant, she also was unable to

drive away with the vehicle.

      {¶ 23} Officer Lindsey testified that, under these circumstances, the officers were

supposed to inventory the vehicle and tow it. Lindsey stated that no search occurred

before the inventory search.

      {¶ 24} Officer Gianangeli responded to the traffic stop in progress. She testified

that another officer was needed because there were two individuals and the vehicle was

going to be towed. After speaking briefly with the other officers, Officer Gianangeli
                                                                                         -8-


removed the passenger from the vehicle, patted down the passenger, and placed the

passenger in her cruiser.

       {¶ 25} Officer Gianangeli identified the Dayton Police Department’s tow policy.

She testified that the officers were entitled to tow the vehicle, because White, the driver,

was driving under suspension and did not have a valid license.          Gianangeli further

testified that the passenger was not the registered owner of the vehicle, had warrants for

her arrest, and was going to be arrested.

       {¶ 26} Gianiangeli pointed to Section 1(A) of the tow policy, which addresses

drivers who are driving without a valid operator’s license, as the relevant section of the

tow policy. That provision states, in part:

       Driver/Owner Arrested: Vehicles operated by drivers without an operator’s

       license, while under suspension, operating while under the influence or

       where the vehicle was used in the commission of crime should preferably

       be towed from where they were stopped, including private property * * *.

(Emphasis sic.) Dayton Police Department General Order 3.02-6 Section 1(A). The

tow policy further directs officers in an arrest situation to inventory property “inside the

vehicle’s passenger compartment, glove box, console, and trunk prior to towing.” Id.,

Section IV(B)(1).

       {¶ 27} While Officer Gianangeli was conducting an inventory search of the vehicle,

she found the keys to the vehicle on the driver’s floorboard. Gianangeli opened the

locked glove compartment with the keys and found a clear baggie with what appeared to

be crystal meth, based on her training and experience. Officer Gianangeli informed the

other officers that she had located drugs, and she continued to inventory the vehicle.
                                                                                            -9-


She also located an opened bottle of Hennessey (liquor) underneath the seat.

       {¶ 28} White was placed under arrest for drug possession. Officer Lindsey also

cited White for failure to signal and driving under suspension.

       {¶ 29} The Fourth Amendment to the United States Constitution protects

individuals from unreasonable searches and seizures. Terry v. Ohio, 392 U.S. 1, 88
S. Ct. 1868, 20 L. Ed. 2d 889 (1968).         “The touchstone of the Fourth Amendment is

reasonableness.” Florida v. Jimeno, 500 U.S. 248, 250, 111 S. Ct. 1801, 114 L. Ed. 2d
297 (1991). Whether a stop and/or search is reasonable under the Fourth Amendment

depends upon the particular facts and circumstances, viewed objectively by examining

the totality of the circumstances. See State v. Leak, 145 Ohio St. 3d 165, 2016-Ohio-

154, 47 N.E.3d 821, ¶ 14.

       {¶ 30} Under Terry, police officers may briefly stop and/or temporarily detain

individuals in order to investigate possible criminal activity if the officers have a

reasonable, articulable suspicion that criminal activity may be afoot, including a minor

traffic violation. State v. Mays, 119 Ohio St. 3d 406, 2008-Ohio-4539, 894 N.E.2d 1204,

¶ 7-8. We determine the existence of reasonable suspicion by evaluating the totality of

the circumstances, considering those circumstances “through the eyes of the reasonable

and prudent police officer on the scene who must react to events as they unfold.” State

v. Heard, 2d Dist. Montgomery No. 19323, 2003-Ohio-1047, ¶ 14, quoting State v.

Andrews, 57 Ohio St. 3d 86, 87-88, 565 N.E.2d 1271 (1991).

       {¶ 31} In this case, Officer Lindsey testified that he observed White commit two

traffic violations: he first squealed his tires driving in the gas station parking lot and then

made a right turn at an intersection without signaling. The officer’s observations created
                                                                                           -10-


a reasonable and articulable suspicion of criminal activity to justify the stop of the vehicle

White was driving.

       {¶ 32} After stopping a motorist for a traffic violation, a police officer may order the

motorist to get out of his car, even without suspicion of criminal activity. State v. Dozier,

187 Ohio App. 3d 804, 2010-Ohio-2918, 933 N.E.2d 1160, ¶ 8 (2d Dist.), citing State v.

Evans, 67 Ohio St. 3d 405, 407, 618 N.E.2d 162 (1993) and Pennsylvania v. Mimms, 434
U.S. 106, 98 S. Ct. 330, 54 L. Ed. 2d 331 (1977). Officer Lindsey acted lawfully when he

asked White to exit the vehicle while he checked White’s information through dispatch.

       {¶ 33} Officer Lindsey learned through dispatch that White had a suspended

driver’s license, that his passenger had a warrant for her arrest, and that neither was the

registered owner of the vehicle. Accordingly, the officers reasonably concluded that

neither White nor his passenger (who was arrested on the warrant) could lawfully drive

away in the vehicle.

       {¶ 34} “Inventory searches serve to protect the owner’s property while in police

custody, to protect the police from claims that property has been lost or stolen, and to

protect officers from danger that may be at hand.” State v. Atkinson, 9th Dist. Lorain No.

19CA011481, 2020-Ohio-3522, ¶ 13, citing South Dakota v. Opperman, 428 U.S. 364,

369, 96 S. Ct. 3092, 49 L. Ed. 2d 1000 (1976). We have described the inventory exception

to the warrant requirement of the Fourth Amendment, stating:

       “[T]he ‘inventory exception’ to the warrant requirement of the Fourth

       Amendment permits the police to conduct a warrantless search to produce

       an inventory of the contents of an impounded vehicle.” To satisfy the

       inventory exception, the vehicle must be lawfully impounded, the inventory
                                                                                        -11-


       search must be conducted pursuant to reasonable standardized procedures

       and also not be a pretext for an evidentiary search. With respect to the

       standardized    policy   requirement,   “ ‘the   evidence   presented   must

       demonstrate that the police department has a standardized, routine policy,

       demonstrate what that policy is, and show how the officer’s conduct

       conformed to that policy.’ ”

(Citations omitted.) State v. Thompson, 2d Dist. Montgomery No. 26130, 2014-Ohio-

4244, ¶ 38.

       {¶ 35} The officers testified that they decided to tow the vehicle because the

passenger was being arrested and White could not lawfully drive away in the vehicle.

Officers Gianangeli and Lindsey both testified that the Dayton Police Department’s tow

policy justified the tow under the circumstances, and the State presented the policy as an

exhibit. Officer Gianangeli conducted the inventory search, using the vehicle’s keys to

open the locked glove compartment, where drugs were found. The tow policy instructs

officers to inventory the property inside the vehicle’s passenger compartment, glove box,

console, and trunk prior to towing.      The trial court found that the officer acted in

accordance with the tow policy when she conducted the inventory search.

       {¶ 36} Officer Lindsey acknowledged that he had asked White if he could search

the vehicle, and White said no. White asserted at the suppression hearing that the

decision to tow the vehicle was a pretext for an evidentiary search. The trial court stated

in its decision:

               * * * Defendant refused to consent to a search and within a short time

       officers made the decision to impound the vehicle thus providing the
                                                                                            -12-


       opportunity to conduct an inventory search. The court finds that this is

       somewhat similar to City of Blue Ash v. Kavanagh, [113 Ohio St. 3d 67,

       2007-Ohio-1103, 862 N.E.2d 810].           There is evidence to support an

       argument that the impound and search procedure was merely a pretext for

       an evidentiary search. The apparent movement toward the glovebox gave

       officers suspicion that Defendant may have had a weapon or drugs. On

       the other hand, the Defendant did not have a valid driver’s license. His

       passenger didn’t own the car and was being arrested on a warrant. There

       was no one to validly operate the vehicle from this public street.

              In Kavanagh, the police questioned the defendant about marijuana.

       The defendant denied the existence of marijuana, but did admit he had a

       loaded gun in the car.       In Kavanagh defendant’s driver’s license was

       expired and there were expired license plates. So Kavanagh, like the case

       at bar, involves evidence of traffic regulation violations. The Ohio Supreme

       Court ultimately found there was appropriate use of the impound policy.

       Given the similarity, the court finds that the impound-tow-inventory search

       procedure here is appropriate. It is standard for the police to utilize their

       tow policy in these situations where there is not a valid driver on scene.

       {¶ 37} We have commented that the Dayton Police Department tow policy

“demonstrates a preference for towing vehicles under circumstances where the vehicle

was operated by a driver with a suspended license.”              State v. Finfrock, 2d Dist.

Montgomery No. 28406, 2020-Ohio-1142, ¶ 24. Although Officer Lindsey asked White

if he (the officer) could search the vehicle prior to deciding to tow the vehicle, that question
                                                                                         -13-


alone did not require a conclusion that the subsequent inventory search was pretextual.

The Dayton Police Department tow policy authorized the inventory search under the

circumstances in this case, and the evidence demonstrated that Officer Gianangeli

complied with that policy when she conducted the inventory search. We find no arguably

meritorious claim that the trial court erred in denying White’s motion to suppress.

                 III. Sufficiency and Manifest Weight of the Evidence

       {¶ 38} Appellate counsel’s first potential assignment of error claims that White’s

conviction was based on insufficient evidence and was against the manifest weight of the

evidence.

       {¶ 39} “A sufficiency of the evidence argument disputes whether the State has

presented adequate evidence on each element of the offense to allow the case to go to

the jury or sustain the verdict as a matter of law.” State v. Wilson, 2d Dist. Montgomery

No. 22581, 2009-Ohio-525, ¶ 10, citing State v. Thompkins, 78 Ohio St. 3d 380, 386, 678
N.E.2d 541 (1997). The relevant inquiry is whether any rational finder of fact, after

viewing the evidence in a light most favorable to the State, could have found the essential

elements of the crime proven beyond a reasonable doubt. State v. Dennis, 79 Ohio

St.3d 421, 430, 683 N.E.2d 1096 (1997). A guilty verdict will not be disturbed on appeal

unless “reasonable minds could not reach the conclusion reached by the trier-of-fact.”
Id.

       {¶ 40} In contrast, when reviewing an argument challenging the weight of the

evidence, an appellate court may not substitute its view for that of the trier of fact, but

reviews the entire record, weighs the evidence and all reasonable inferences, considers

the credibility of witnesses, and determines whether, in resolving conflicts in the evidence,
                                                                                         -14-


the finder of fact clearly lost its way and created such a manifest miscarriage of justice

that the conviction must be reversed and a new trial ordered. Thompkins at 387, quoting

State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

      {¶ 41} Because the trier of fact sees and hears the witnesses at trial, we must defer

to the factfinder’s decisions whether, and to what extent, to credit the testimony of

particular witnesses.   State v. Lawson, 2d Dist. Montgomery No. 16288, 1997 WL
476684, *4 (Aug. 22, 1997).        The fact that the evidence is subject to different

interpretations does not render the conviction against the manifest weight of the evidence.

Wilson at ¶ 14. A judgment of conviction should be reversed as being against the

manifest weight of the evidence only in exceptional circumstances. Martin at 175.

       {¶ 42} The State’s evidence at trial primarily consisted of the testimony of Officers

Lindsey, Erwin, and Gianangeli. The parties stipulated to the lab results from the Miami

Valley Regional Crime Lab, which identified the off-white crystalline substance as

methamphetamine with a net weight of 111.49 grams, plus or minus 0.02 grams. (The

bulk amount of methamphetamine is 3 grams.)

       {¶ 43} The additional evidence at trial largely mirrored the evidence at the

suppression hearing. On March 31, 2018, Officer Lindsey initiated a traffic stop of a 2002

Chevy Trailblazer driven by White. Officer Lindsey testified: “So after the stop is made,

I exit my cruiser. I approach the passenger side of the vehicle. As I’m approaching the

vehicle, I see Mr. White -- he is leaned over the passenger side with his hand on the glove

department in sort of this type of manner as if he was going to open or close it.” (Officer

Lindsey demonstrated with his hand, palm up.) Lindsey stated that White then leaned

back toward the driver’s side and lowered the window.
                                                                                           -15-


       {¶ 44} Officer Lindsey informed White that he (the officer) had stopped White for

failing to signal on Clemmer when he (White) turned right.              White said that he

understood.    The officer then asked White for his driver’s license and insurance.

Lindsey testified that White said he “was actually getting that out of the glove box.”

Lindsey continued: “I asked him if he could present that to me. He then said -- he didn't

really actually -- correction -- he didn’t really say anything. I said, do you have a driver's

license? He said, no. I reconfirmed the question. Do you actually have a driver's

license? He said, no.” At that point, Officer Erwin approached the vehicle along the

driver’s side. Once Erwin was there, Officer Lindsey told White to step out of the vehicle.

       {¶ 45} Leaving the passenger in the vehicle, Officers Lindsey and Erwin walked

White back to Officer Lindsey’s cruiser. Officer Lindsey ran White’s information and

learned that White’s driver’s license was suspended and that he was not the registered

owner of the vehicle. White told Lindsey that the vehicle was “his people’s cousin’s car.”

Officer Lindsey began writing a citation for White.

       {¶ 46} Meanwhile, Officer Erwin had returned to the vehicle to obtain the

passenger’s information. After Erwin returned, Lindsey ran the passenger’s information

and discovered there was a warrant for her arrest.

       {¶ 47} Officer Erwin called for another officer, and Officer Gianangeli came to

assist with the stop. Officer Lindsey informed her that the driver had a suspended

license and the vehicle was going to be towed. Lindsey asked Gianangeli to conduct a

tow inventory. Officer Gianangeli removed the passenger from the vehicle and placed

the passenger in her cruiser.

       {¶ 48} Officer Gianangeli testified that she began the inventory on the driver’s side,
                                                                                         -16-


looking for valuables. She noticed a set of keys under the driver’s seat, which thought

was odd, and collected them. While checking for valuables on the passenger side of the

vehicle, Gianangeli noticed that the glove compartment was locked; she used the keys to

unlock it.   Officer Gianangeli stated that she “discovered what she recognized as

contraband in the glove compartment.” Specifically, she saw “a large bag of drugs sitting

right on top.” Officer Gianangeli called Officer Erwin over to observe the drugs before

she removed them from the vehicle.         Officer Gianangeli gave the drugs to Officer

Lindsey. Officer Lindsey later submitted the drugs to the police department’s property

room and they were sent to the lab for analysis.

       {¶ 49} Officer Gianangeli testified that she observed Officer Erwin inform White

and the passenger of their Miranda rights; both individuals declined to talk with the officer

and did not make any statements.

       {¶ 50} The trial court found White guilty of aggravated possession of drugs, in

violation of R.C. 2925.11(A). That statute provides: “No person shall knowingly obtain,

possess, or use a controlled substance or a controlled substance analog.”

       {¶ 51} Under R.C. 2901.22(B), “[a] person acts knowingly, regardless of purpose,

when the person is aware that the person's conduct will probably cause a certain result

or will probably be of a certain nature. A person has knowledge of circumstances when

the person is aware that such circumstances probably exist.”

       {¶ 52} “ ‘Possess’ or ‘possession’ means having control over a thing or substance.”

R.C. 2925.01(K). Possession of a drug may be either actual physical possession or

constructive possession. State v. Mabry, 2d Dist. Montgomery No. 21569, 2007-Ohio-

1895, ¶ 18. “A person has constructive possession of an item when he [or she] is
                                                                                        -17-


conscious of the presence of the object and able to exercise dominion and control over

that item, even if it is not within his [or her] immediate physical possession.” (Citations

omitted.) Id. at ¶ 18. “Establishment of ownership is not required.” State v. Rastbichler,

2d Dist. Montgomery No. 25753, 2014-Ohio-628, ¶ 33.

      {¶ 53} In determining whether an individual possessed an item, it is necessary to

consider all of the facts and circumstances surrounding the incident. Mabry at ¶ 20.

Possession “may not be inferred solely from mere access to the thing or substance

through ownership or occupation of the premises upon which the thing or substance is

found.”   R.C. 2925.01(K).    However, “proximity to an object may constitute some

evidence of constructive possession.” State v. Wiley, 2d Dist. Darke No. 2011-CA-8,

2012-Ohio-512, ¶ 20, quoting State v. Kingsland, 177 Ohio App. 3d 655, 2008-Ohio-4148,

895 N.E.2d 633, ¶ 13.      “Thus, presence in the vicinity of contraband, coupled with

another factor or factors probative of dominion or control over the contraband, may

establish constructive possession.” State v. Adams, 2d Dist. Clark No. 2018-CA-80,

2019-Ohio-1140, ¶ 22, quoting Kingsland at ¶ 13.

      {¶ 54} The State’s evidence, if believed, established that White had constructive

possession of the drugs in the glove compartment. While approaching the stopped

Trailblazer, Officer Lindsey observed White leaning toward the passenger side of the

vehicle with his hand on the glove compartment as if he were opening or closing it. When

asked by Officer Lindsey if he had his driver’s license and insurance, White indicated that

he was getting it from the glove compartment, but White did not have his driver’s license

and he did not present any insurance information. Officer Gianangeli found the keys to

the vehicle, including the locked glove compartment, on the floor under the driver’s seat.
                                                                                           -18-


Viewing the evidence in the light most favorable to the State, the trial court could have

reasonably found that White’s actions demonstrated that he knew of the drugs in the glove

compartment and thus knowingly had constructive possession of them.

       {¶ 55} Appellate counsel further argues that White’s conviction was against the

manifest weight of the evidence. In reaching its verdict, the trial court was free to believe

all, part, or none of the testimony of each witness and to draw reasonable inferences from

the evidence presented. State v. Baker, 2d Dist. Montgomery No. 25828, 2014-Ohio-

3163, ¶ 28. It was the province of the trial court, as the trier of fact, to weigh the evidence

and determine whether the State had proven, beyond a reasonable doubt, that White

committed aggravated possession of drugs.

       {¶ 56} The evidence at trial indicated that the Chevy Trailblazer did not belong to

White, and White initially told the officer that he was reaching for the glove compartment

to get information needed for the traffic stop.       Although the trial court could have

concluded that White did not knowingly possess the drugs in the glove compartment, we

find no non-frivolous claim that the trial court’s verdict was against the manifest weight of

the evidence.

                                      IV. Jury Waiver

       {¶ 57} As stated above, White expressed a desire to waive his right to a jury trial

and proceed with a bench trial. In Ohio, Crim.R. 23 and R.C. 2945.05 govern a felony

defendant’s waiver of his jury-trial rights. Crim.R. 23(A) provides: “In serious offense

cases the defendant before commencement of the trial may knowingly, intelligently and

voluntarily waive in writing his right to trial by jury. Such waiver may also be made during

trial with the approval of the court and the consent of the prosecuting attorney.”
                                                                                          -19-


       {¶ 58} R.C. 2945.05 sets forth the manner in which a defendant may waive his

right to a jury trial. State v. Lomax, 114 Ohio St. 3d 350, 2007-Ohio-4277, 872 N.E.2d
279, ¶ 6. That statute states:

              In all criminal cases pending in courts of record in this state, the

       defendant may waive a trial by jury and be tried by the court without a jury.

       Such waiver by a defendant, shall be in writing, signed by the defendant,

       and filed in said cause and made a part of the record thereof. It shall be

       entitled in the court and cause, and in substance as follows: “I __________,

       defendant in the above cause, hereby voluntarily waive and relinquish my

       right to a trial by jury, and elect to be tried by a Judge of the Court in which

       the said cause may be pending. I fully understand that under the laws of

       this state, I have a constitutional right to a trial by jury.”

              Such waiver of trial by jury must be made in open court after the

       defendant has been arraigned and has had opportunity to consult with

       counsel. Such waiver may be withdrawn by the defendant at any time

       before the commencement of the trial.

       {¶ 59} The Supreme Court of Ohio has identified five conditions that must be

satisfied in order for a jury waiver to be valid. Lomax at ¶ 9. The jury waiver must be

“(1) in writing, (2) signed by the defendant, (3) filed, (4) made part of the record, and (5)

made in open court.” Id. Trial courts must strictly comply with the requirements of R.C.

2945.05. E.g., State v. Pless, 74 Ohio St. 3d 333, 339, 658 N.E.2d 766 (1996). “In the

absence of strict compliance with R.C. 2945.05, a trial court lacks jurisdiction to try the

defendant without a jury.” Id. at 337.
                                                                                          -20-


       {¶ 60} “If the record shows a jury waiver, the conviction will not be set aside except

on a plain showing that the defendant's waiver was not freely and intelligently made.”

State v. Jackson, 141 Ohio St. 3d 171, 2014-Ohio-3707, 23 N.E.3d 1023, ¶ 106; State v.

Hunter, 131 Ohio St. 3d 67, 2011-Ohio-6524, 960 N.E.2d 955, ¶ 49. “[A] written waiver

is presumptively voluntary, knowing, and intelligent.” Jackson at ¶ 110, citing Hunter at

¶ 49. A trial court is not required to question a defendant to ensure that he or she

understands all the rights to a jury trial that are being waived. Jackson at ¶ 109.

       {¶ 61} On October 29, 2018, the trial court held a scheduling conference in open

court, during which defense counsel informed the trial court that White wished to waive a

jury trial and to be tried by the court. The trial court addressed White directly and

explained the difference between a bench and a jury trial.            White expressed his

understanding and said that he was waiving his right to a jury trial. White and his attorney

signed a written jury waiver form. At the bottom of that form, the trial court found that the

waiver was made knowingly, intelligently, and voluntarily. The written waiver form was

filed on October 30, 2019. On this record, we find no non-frivolous issue related to

White’s waiver of his right to a jury trial.

                                         V. Sentencing

       {¶ 62} In reviewing felony sentences, appellate courts must apply the standard of

review set forth in R.C. 2953.08(G)(2), rather than an abuse of discretion standard. See

State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 9. Under

R.C. 2953.08(G)(2), an appellate court may increase, reduce, or modify a sentence, or it

may vacate the sentence and remand for resentencing, only if it “clearly and convincingly”

finds either (1) that the record does not support certain specified findings or (2) that the
                                                                                       -21-


sentence imposed is contrary to law. State v. Huffman, 2d Dist. Miami No. 2016-CA-16,

2017-Ohio-4097, ¶ 6.

       {¶ 63} “The trial court has full discretion to impose any sentence within the

authorized statutory range, and the court is not required to make any findings or give its

reasons for imposing maximum or more than minimum sentences.” State v. King, 2013-

Ohio-2021, 992 N.E.2d 491, ¶ 45 (2d Dist.). However, in exercising its discretion, a trial

court must consider the statutory policies that apply to every felony offense, including

those set out in R.C. 2929.11 and R.C. 2929.12. State v. Leopard, 194 Ohio App. 3d
500, 2011-Ohio-3864, 957 N.E.2d 55, ¶ 11 (2d Dist.), citing State v. Mathis, 109 Ohio

St.3d 54, 2006-Ohio-855, 846 N.E.2d 1, ¶ 38.

       {¶ 64} The trial court ordered a presentence investigation, and the sentencing

hearing transcript reflects that the trial court considered the statutory factors in R.C.

2929.11 and R.C. 2929.12. White was 28 years old at sentencing, and the presentence

investigation report indicated that White had juvenile adjudications and an adult criminal

history, including several misdemeanor and three prior felony convictions. Most notably,

in 2011, White was convicted of aggravated robbery, a first-degree felony, for which he

received a four-year prison sentence; White violated his post-release control following

that sentence and was reincarcerated.       In 2018, while serving a community control

sentence in a 2017 case, White was convicted of illegal conveyance of drugs of abuse

onto the grounds of a detention facility, a fourth-degree felony.

       {¶ 65} The trial court imposed three years in prison. The court indicated that the

three-year prison term was mandatory, pursuant to R.C. 2929.13(F). The court stated

that White could not get judicial release and that he was not eligible for shock
                                                                                        -22-


incarceration or intensive program prison. The trial court informed White that he would

be subject to three years of post-release control upon his release from prison and of the

consequences if he violated post-release control. The trial court found that White was

indigent and waived both the mandatory fine and court costs. The court determined that

White was entitled to 242 days of jail time credit.

       {¶ 66} The trial court further found that White violated his community control in

another case (Montgomery C.P. 2017-CR-288), terminated his community control, and

imposed nine months in prison, to be served consecutively with his sentence in this case.

The court indicated that consecutive sentences were required by law.

       {¶ 67} Upon review of the record, we find no non-frivolous issues related to White’s

sentence. The court imposed a sentence on the lower end of the statutory range for a

second-degree felony. The court correctly stated that the prison term was mandatory,

pursuant to R.C. 2929.13(F). Because White was previously imprisoned for a felony of

the first degree, the trial court correctly stated that White was not eligible for shock

incarceration or intensive program prison. R.C. 5120.032(B)(2)(a); R.C. 5120.031. The

court correctly informed White about post-release control. Because White was convicted

of failure to comply with an order or signal of a police officer, a third-degree felony, in

Case No. 2017-CR-288, the trial court also properly imposed consecutive sentences as

required by statute. See R.C. 2929.14(C)(3); R.C. 2921.331(D).

                                      VI. Conclusion

       {¶ 68} We have examined the entire record and conducted our independent review

in accordance with Penson, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300. We conclude

that no non-frivolous issues exist for appeal. Accordingly, the trial court’s judgment will
                                                 -23-


be affirmed.

                                 .............



TUCKER, P.J., and HALL, J. concur.


Copies sent to:

Mathias H. Heck
Andrew T. French
Steven H. Eckstein
Dalaquone L. White
Hon. Timothy N. O’Connell